Order issued May 26, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00526-CR
                      ________________________________________

                      CLINTON EUGENE WHITFIELD, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the December 23, 2014 motion of

Niles Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Clinton Eugene Whitfield,

TDCJ No. 1924964, Bradshaw State Jail, P. O. Box 9000, Henderson, Texas, 75653.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE